IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-21000
                         Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MINISTER DAVID IREDIA,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-95-CR-24-1
                       - - - - - - - - - -

                         November 26, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Minister David Iredia appeals the revocation of his term of

supervised release following a conviction for illegal reentry

after deportation.   18 U.S.C. § 3583.   Iredia raises the

following arguments: (1) the district court abused its discretion

when it revoked his term of supervised release, (2) the district

court erred when it failed to inform Iredia that the illegal

reentry conviction would support revocation, (3) the district

court erred when it failed to advise Iredia of his right to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-21000
                                  -2-

remain silent at the revocation hearing, (4) the district court

should not have imposed an upward departure from the Sentencing

Guidelines, (5) the district court should have reformed the

written judgment to match the oral pronouncement of sentence,

(6) the district court should have inquired into Iredia’s request

for substitute counsel, (7) the district court erred when it

denied him the opportunity to present mitigating evidence

suggesting that the violation of the terms of supervised release

did not warrant revocation.

     The district court did not abuse its discretion when it

revoked Iredia’s term of supervised release based on his

admissions.    See United States v. McCormick, 54 F.3d 214, 219

(5th Cir. 1995).   Iredia failed to cite any authority supporting

his contention that the district court erred when it failed to

advise him that the illegal reentry conviction would support

revocation; therefore, the issue will not be considered on

appeal.    See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.

1993).    The district court did not err by failing to warn Iredia

of his right against self-incrimination at the revocation

hearing.   See Fed. R. Crim. P. 32.1.   It did not err when it

imposed the maximum sentence allowable for revocation of Iredia’s

term of supervised release.    See U.S.S.G. § 7B1.4; United States

v. Mathena, 23 F.3d 87, 89-93 (5th Cir. 1994); United States v.

Headrick, 963 F.2d 777, 779 (5th Cir. 1992).   It did not err when

it declined to reform the written judgment to reflect the oral

pronouncement of sentence.    See United States v. Tafoya, 757 F.2d
1522, 1529-30 (5th Cir. 1985).    The district court did not abuse
                            No. 98-21000
                                 -3-

its discretion when it denied Iredia’s request for appointment of

substitute counsel.    See United States v. Young, 482 F.2d 993,

995 (5th Cir. 1973).   Finally, contrary to Iredia’s assertion on

appeal, the district court considered the alleged mitigating

circumstances but found Iredia’s reason for violating the terms

of his supervised release to be unpersuasive.

     Accordingly, the district court’s judgment is AFFIRMED.